          Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 1 of 21



From: Ulysses T. Ware



Date: July 26, 2021


RE: Please file the enclosed pleading on the 04cr1224 and 05cr1115 (SDNY) dockets.



(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law is Lacking, the Proceedings are Currently Moot and
Required to be Dismissed with Prejudice.




/s/ Ulysses T. Ware




Page 1 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
          Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 2 of 21



                    Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY) (#49)

Submitted on July 26, 2021, to: Pro_SE_Filing@nysd.uscourts.gov
                                ChambersNYSDRamos@nysd.uscourts.gov

/s/ Ulysses T. Ware
Ulysses T. Ware, individually, and as
the legal representative for the estate
of third-party surety Mary S. Ware.
123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260 phone
utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
United States of America, et al.,
       Plaintiff, Petitioner,
       Cross Respondent,

        v.

Ulysses T. Ware, et al.,
       Defendant, Respondent,
       And Cross Petitioner.
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
                                    Certificate of Service
I Ulysses T. Ware certify that I have this 26th day of July 2021 served the following DOJ
employees, to wit:
AUSA Melissa Childs, AUSA John M. McEnany, Acting USA Audrey Strauss, AUSA Jeffrey R.
Ragsdale, Counsel, DOJ’s Office of Professional Responsibility
The Hon. USAG Merrick Garland; and The Admin. Office of the U.S. Courts, Executive Director.


Page 2 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
            Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 3 of 21



                              Office of Ulysses T. Ware
                                            123 Linden Blvd.,
                                                Suite 9-L
                                           Brooklyn, NY 11226
                                             (718) 844-1260
                                         utware007@gmail.com

                                              July 26, 2021

via email: ChambersNYSDRamos@nysd.uscourts.gov
The Hon. Edgardo Ramos
U.S. District Court (SDNY) Judge
U.S. Courthouse
500 Pearl St.
New York, NY 10007

RE: United States v. Ware, 04cr1224 (SDNY) and United States v. Ware, 05cr1115 (SDNY), jointly,
(the “Ware Cases”) Article III and 18 USC 3231 Subject Matter Jurisdiction is Per Se Lacking over
the Proceedings which are Currently Moot, and are required to be Dismissed with Prejudice.

Judge Ramos:

       Mr. Ware is writing to you in regard to the above Ware Cases adjudication. As you know
Mr. Ware has filed several urgent motions that currently are pending before the Court: (i) Rule
33 motion for a new trial for Brady violations, Dkt. 263; (ii) Emergency Motion for Kordel Relief,
Dkt. 276; and (iii) (07.19.21) Emergency Motion to Dismiss the 04cr1224 Indictment with
Prejudice, Dkt. 300.1

                                                  I.
A.        Subject Matter Jurisdiction is Lacking over the Ware Cases: the proceedings are moot.

        Judge Ramos as you are aware every Article III federal court’s jurisdiction is limited to
“live cases and controversies,”2 and, first, before proceeding to any lawful Article III judicial

1
    Mr. Ware submitted the Emergency Motion to Dismiss the 04cr1224 Indictment on July 19, 2021.

2
 See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61 (1992) (Scalia, J.) (“While the Constitution of
the United States divides all power conferred upon the Federal Government into "legislative Powers,"

Page 3 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
             Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 4 of 21



review of the merits of the claims before the court, as “a threshold issue” the federal court must
sua sponte, or on motion by a party, determine the court’s authority to adjudicate the claims.3
That equates to whether or not the plaintiff [i.e., the United States4 and its privies regarding
04cr1224 and 05cr1115] has standing, or whether or not the claims themselves present live5
cases or controversies that have not already been adjudicated in other tribunals.6



Art. I, § 1, "[t]he executive Power," Art. II, § 1, and "[t]he judicial Power," Art. III, § 1, it does not attempt
to define those terms. To be sure, it limits the jurisdiction of federal courts to [live] "Cases" and
"Controversies," ….” (emphasis added).

3
    See n. 6, infra, analysis of Steel Co., 523 U.S. at 93-95.

4
 The United States of America is the real party in interest, the plaintiff, in a federal criminal proceeding
and must establish its standing to initiate criminal proceedings.

5
  Currently at this stage of the pending proceedings in 04cr1224, all controversies have been resolved in,
(1) 02cv2219 (SDNY) by Rule 41(a)(2) final order-judgment, Dkt. 90, entered on December 20, 2007, (Sand,
J.), in favor of GPMT, Mr. Ware, and Elorian and Becky Landers, jointly, (the “Prevailing Parties”) regarding
all issues, facts, and claims, actually or necessarily, resolved by the Rule 41(a)(2) final judgment.
Accordingly, there are no live controversies concerning the 02cv2219 moot orders (GX-11 and GX-24),
judgments (GX-7), and proceedings; and (2) resolved by the USAG’s November 7, 2008, irrevocable and
final Article II appellate political decision, (the “USAG’s Appellate Political Decision”), to abort, abandon,
terminate, and dismiss with prejudice the United States and its privies Rule 28.1 cross-appeal in United
States v. Ware, 07-5670cr (XAP) (2d Cir.), Gov.-I. The USAG’s 2008 Appellate Political Decision was ratified
on August 18, 2009, by entry of final judgment in Gov.-I in favor of Ulysses T. Ware, (the “Gov.-I
Superseding Final Judgment”). Which upon entry triggered in favor of Mr. Ware, (the, “Prevailing Party”),
the absolute finality of the Double Jeopardy Clause, res judicata, collateral estoppel, and Article II
prosecutorial estoppel, with respect to all issues, facts, and claims actually or necessarily resolved by the
USAG’s Appellate Political Decision and the Superseding Final Judgement. Accordingly, currently there is
no live case or controversy regarding the 05cr1115 proceeding between Mr. Ware and the United
States. The matter is moot. The court’s (Ramos, J.) only remaining lawful authority, see Steel Co., Id. at
94-95, is enforcement of the Superseding Final Judgment via civil and criminal contempt (Rule 42(b))
proceedings initiated by Mr. Ware, the Prevailing Party to the Gov.-I Superseding Final Judgment.

6
  All issues, facts, and claims currently pending before the court have already been adjudicated and
actually or necessarily resolved by final order or judgment entered in favor of Ulysses T. Ware. Ergo, there
are no live issues or claims the United States has Article III or 18 USC 3231 standing to lawfully and non-
frivolously present to an Article III federal court for adjudication regarding 04cr1224, 05cr1115 or
02cv2219 (SDNY), jointly, (the “Moot Proceedings”).

Page 4 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
          Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 5 of 21



               Mr. Justice Scalia writing for the Court in Lujan, supra, further explained the
Court’s jurisprudence regarding the nebulous concept of standing by noting,

        “Over the years, our cases have established that the irreducible constitutional minimum
        of standing contains three elements. First, the plaintiff must have suffered an "injury in
        fact" -an invasion of a legally protected interest which is (a) concrete and particularized,
        see id., at 756; Warth v. Seldin, 422 U. S. 490, 508 (1975); Sierra Club v. Morton, 405 U.
        S. 727, 740-741, n. 16 (1972); 1 and (b) "actual or imminent, not 'conjectural' or
        'hypothetical,'" Whitmore, supra, at 155 (quoting Los Angeles v. Lyons, 461 U. S. 95,102
        (1983)). Second, there must be a causal connection between the injury and the conduct
        complained of-the injury has to be "fairly ... trace[able] to the challenged action of the
        defendant, and not ... thee] result [of] the independent action of some third party not
        before the court." Simon v. Eastern Ky. Welfare Rights Organization, 426 U. S. 26, 41-42
        (1976). Third, it must be "likely," as opposed to merely "speculative," that the injury will
        be "redressed by a favorable decision." Id., at 38, 43. By particularized, we mean that the
        injury must affect the plaintiff in a personal and individual way.” Id. at 560-61. (emphasis
        added).

        Justice Scalia made clear that it is the Government herein that has the burden of proof to
establish its standing, (i.e., whether or not a “live controversy currently exists” between Mr.
Ware and the United States regarding whether the facts7 and issues necessary for the court to
resolve whether or not the United States is a “judgment-creditor” with respect to the 04cr1224
and 05cr1115 proceedings) to seek judicial relief in the federal courts regarding its 28 USC 2044
claims8 filed in Dkt 250, Lujan, Id. at 561: (“The party invoking federal jurisdiction bears the

7
  A crucial fact necessary for the court to resolve prior to reaching the merits of the Government’s claims
in Dkt 250 regarding the 04cr1224 proceedings is, (i) whether or not the 2219 Plaintiffs were Section
2(a)(11) statutory underwriters of GPMT’s securities? Yes they were as conceded by the Government by
pleading that fact on the face of the 1224 Indictment at para. 9-12; and (ii) by binding judicial admissions
by the admission into evidence of GX-5 para. 10.1(iv), and; (iii) whether or not the Plaintiffs were
unregistered broker-dealers on or about “February 2001” (the date of the illegal transaction alleged in
paras. 9-13 of the 04cr1224 indictment)? Yes they were as testified and confessed by Ari Rabinowitz in
04cr1224 at Tr. 202-08.

8
 Claims predicated on a frivolous and incomplete reading and understanding of 28 USC 2044. The statute
Section 2044 “shall not apply to any third-party surety [the estate of Mary S. Ware]” therefore, the
Government palpably lacks Article III standing to pursue any claim against the estate of Mary S. Ware,
Surety #2. The Government’s claim is moot and must be dismissed according to the reasoning of Steel Co.,
523 U.S. at 93-95 ("Without jurisdiction [or standing] the court cannot proceed at all in any cause.

Page 5 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
          Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 6 of 21



burden of establishing these elements [at all stages of the proceedings]”). See FW/PBS,
Inc. v. Dallas, 493 U. S. 215, 231 (1990); Warth, supra, at 508.

        The Court further explained the Government’s Article III burden and obligations herein
these proceedings, “Since they are not mere pleading requirements but rather an indispensable
part of the plaintiff's case, each element must be supported in the same way as any other matter
on which the plaintiff bears the burden of proof, i.e., with the manner and degree of evidence
required at the successive stages of the litigation.” Id. at 561. (emphasis added). The Court has
made clear that subject matter jurisdiction for a federal court is a “threshold issue”9 that cannot
be waived, and can be raised by the court, sua sponte, or by any party at any stage10 of the
proceedings11 even long after the entry of judgment; and must exist at every stage of the
proceedings.

Jurisdiction is power to declare the law, and when it ceases to exist, the only function remaining to the
court is that of announcing the fact and dismissing the cause [the Government’s frivolous, bad faith,
baseless, filed for an improper purpose, and vexatious claims against the $25,000.00 cash collateral of
the estate of Mary S. Ware, cf., Fed. R. Civ. P. Rule 11(b)(1-4) sanctions]."). (emphasis added).

9
 Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 93-95 (1998) ("Without jurisdiction the court
cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it ceases to exist,
the only function remaining to the court is that of announcing the fact and dismissing the cause." Ex
parte McCardle, 7 Wall. 506, 514 (1869). "On every writ of error or appeal, the first and fundamental
question is that of jurisdiction, first, of this court, and then of the court from which the record comes. This
question the court is bound to ask and answer for itself, even when not otherwise suggested, and
without respect to the relation of the parties to it." Great Southern Fire Proof Hotel Co. v. Jones,
supra, at 453. The requirement that jurisdiction be established as a threshold matter "spring[s] from the
nature and limits of the judicial power of the United States" and is "inflexible and without
exception." Mansfield, C. & L. M. R. Co. v. Swan, 111 U. S. 379, 382 (1884).” (emphasis added).

10
  Mr. Ware has raised the Article III and 18 USC 3231 subject matter jurisdiction question in Dkt. 267
which the court has yet to address as it must before reaching the merits of all pending motions before
the court.

11
   Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006) (“The objection that a federal court lacks subject-
matter jurisdiction, see Fed. Rule Civ. Proc. 12(b)(1), may be raised by a party, or by a court on its own
initiative, at any stage in the litigation, even after trial and the entry of judgment. Rule 12(h)(3) instructs:
“Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the
subject matter, the court shall dismiss the action.” See Kontrick v. Ryan, 540 U. S. 443, 455 (2004).”).
(emphasis added).


Page 6 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
            Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 7 of 21




B:      The United State v. Ware, 04cr1224 (SDNY) (RWS), indictment, (the “1224 Indictment”),
did not charge an 18 USC 401(3) criminal contempt offense: it is not an “offense” defined by 18
USC 401(3) for Ulysses T. Ware as alleged in Counts I, II, and III to not prepare, sign, and issue
bogus and fraudulent Rule 144(k) legal opinions to the 02cv2219 (SDNY) plaintiffs, judicially
admitted Section 2(a)(11) statutory underwriters of GPMT’s restricted securities, GX 1-4, and
unregistered broker-dealers, to enable an illegal public offering of GPMT’s securities in criminal
violation of Sections 5, 77x, and 78ff of the 1933 Securities Act). Therefore, the 04cr1224 district
court (Sweet, J.), lacking an offense, accordingly, lacked all 18 USC 3231 subject matter
jurisdiction over the proceedings to enter any judgment of conviction and sentence. The
proceedings are ipso facto per se null and void ab initio and moot by operation of law.

1.        The legal standard: SEC Release 33-7190 n. 17 (1995):12

(a)       Contentions:

(i)     The 02cv2219 (SDNY) plaintiffs, (the “Plaintiffs”) as a matter of law and fact were per se
ipso facto Section 2(a)(11) statutory underwriters of IVG’s (GPMT’s) restricted securities, GX
1-4, per se ipso facto legally ineligible for Rule 144 exemption to Section 5 of the 1933 Securities
Act.

        In 1995 the SEC promulgated its national policy regarding a statutory underwriter’s legal
obligation and requirement to register all distributions of securities {GPMT’s conversion
securities] pursuant to Section 5 before a sale or offer for sale.13 Judge Ramos, the record
currently before the court is indisputable and has not been opposed by the Government’s
lawyers. The Government at trial, Tr. 199, 204, in 04cr1224 admitted its trial exhibits GX 1-4 (IVG’s




12
     See Dkt. 294 for SEC Release 33-7190 n. 17 (1995) text.

13
  SEC Release 33-7190 n. 17 (“Accordingly, any distributions by a statutory "underwriter" [the 02cv2219
plaintiffs] must be registered pursuant to Section 5. United States v. Wolfson, 405 F.2d 779, 782 (2d
Cir. 1968), cert. denied, 394 U.S. 946 (1969). (emphasis added).


Page 7 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
            Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 8 of 21



Notes) and GX-5 (the so-called subscription agreement), jointly, (the “Illegal Contracts”),14
regarding the illegal transaction dated “February 2001.”15

        Ipso facto as a matter of law para. 10.1(iv) of GX-5 is in heac verba the same language as
para. 12-13 of the 02cv2219 (SDNY) complaint,16 and the same referenced at para. 1-14 of the
1224 Indictment. The record is indisputable. The Plaintiffs contemplated an immediate public
offering, (which the Government conceded in the 1224 Indictment and at trial by the admission
of GX-5) a “distribution,” of IVG’s (GPMT’s) securities from the date of purchase, “February
2001.”

       Paragraph 10.1(iv) of GX-5, Exhibit #49-1, infra, reproduced below, was admitted into
evidence by the Government, Tr. 199, 204, and referenced in para. 7-12 of the 1224 Indictment.




14
   Illegal contracts are inadmissible in federal court other than to show their illegality. The terms and
conditions of the Illegal Contracts are not enforceable ever by a federal court; and any order or judgment
to that effect is null and void ab initio, ultra vires, and unlawful as a matter of law; and not enforceable by
civil or criminal contempt. See Regional Prop., 678 F.2d at 561-62 (“The illegality of the transaction
precludes the recovery of damages for breach [i.e., the lack of any legal right to >$75k damages precluded
the 02cv2219 district court from proceeding under Section 1332(a) diversity subject matter jurisdiction,
GX-7, GX-11, and GX-24 were not “lawful” orders or judgments within the scope 18 USC 401(3) criminal
contempt] and any other judgment [civil or criminal contempt] aimed at enforcement of the tainted
contract[s] [GX 1-4 and GX-5]. See 2 G. Palmer, The Law of Restitution § 8-1, at 171 (1978).”). (emphasis
added).

15
  See para. 1-13 in the 1224 Indictment and para. 10.1(iv) of GX-5, cf., para. 12-13 of the 02cv2219
complaint, cf., 15 USC 77b(a)(11) and the testimony of Government witness Ari Rabinowitz, Tr. 180-250:
binding judicial admissions and confessions by the Government, affirmative and negating defenses,
pleaded on the face of the Indictment that pleaded the Government out of court; and which annulled the
required live Article III “case or controversy” between Mr. Ware and the United States with respect to the
Government’s factual trial burden of proof. Ergo, upon United States Attorney David N. Kelley filing the
1224 Indictment in the district court on or about November 17, 2004, Mr. Kelley pleaded the United
States out of the federal courts by conceding, expressly, implicitly, and necessarily, no 18 USC 401(3)
offense was committed regarding the 02cv2219 proceedings unlawful orders (GX 11 and GX-24) and
judgment (GX-7). The 04cr1224 proceedings are currently moot.

16
     See Exhibit #49-1 attached hereto.


Page 8 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
          Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 9 of 21




        Thus, the Plaintiffs did not purchase IVG’s Notes (GX 1-4) with the intent of being bona
fide investors, but rather IVG’s Notes (GX 1-4) were fraudulently purchased pursuant to 15 USC
77d(2), Section 4(2), with the false and deceptive intention of conducting an immediate illegal
public offering (distribution), see para. 10.1(iv) of GX-5 and para. 12-13 of the 02cv2219
complaint.17

        GX-5 para. 10.1(iv) required that IVG:

        “shall file with the [SEC] within 90 days of the Closing Date [February 1, 2001] … and use
        its reasonable commercial efforts to cause to be declared effective a Form SB-2

17
   Gilligan, Will Co. v. Sec. and Exch. Com'n, 267 F.2d 461, 467 (2d Cir. 1959) (“Petitioners contest this
conclusion on the ground that since the conversion and sales occurred more than ten months after the
purchase of the debentures the Commission was bound to find that the debentures so converted had
been held for investment, and that the sales were therefore exempt under § 4(1) since made by a person
other than an issuer, underwriter or dealer. Petitioners concede that if such sales were intended at the
time of purchase, the debentures would not then have been held as investments ….”). (emphasis added).


Page 9 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 10 of 21



        registration statement [] within 135 days of the Closing Date [according to the 1224
        Indictment, “February [01], 2001”] in order to register the Registrable Securities for resale
        and distribution under the Act.” (emphasis added). (“Paragraph 10.1(iv)”).18

       The record [the 02cv2219 complaint and the 1224 Indictment’s allegations, and the trial
testimony of the government’s witnesses in 04cr1224] cannot be disputed. Alpha Capital, AG,
and the Plaintiffs contemplated a “view to a distribution” of IVG (GPMT’s) securities (GX 1-4) from
the date of purchase, “February 2001” and therefore, as a matter of law are Section 2(a)(11)
statutory underwriters ineligible for Rule 144 exemption from Section 5 strict-liability registration
requirements.

        Accordingly, the Government had conceded in the 1224 Indictment (para. 7-14)
(affirmative and negating defenses) and at trial (Tr 199, 200-06) that each of the 02cv2219
plaintiffs was a party to the Illegal Contracts, GX 1-4 and GX-5 (cf., 1224 Indictment at para. 9-
13), and therefore, the Government has conceded each Plaintiff purchased IVG’s Notes with a
“view to a distribution” and consequently, the Government conceded, and blew up its own case,
as a matter of law all Plaintiffs are Section 2(a)(11) statutory underwriters, required to have
“registered all distributions of securities” pursuant to SEC Release 33-7190 n. 17 (1995).


(ii).  The 1224 Indictment’s counts, C-I, C-II, and C-III, per se failed to charge an 18 USC 401(3)
criminal contempt “offense;”19 and therefore, ipso facto, the 1224 Indictment, the conviction,

18
  See SEC Release 33-7190 n. 17 (1995). Lacking an effective registration statement [see Nov. 25, 2002,
Memorandum Opinion (Sand, J.) in 02cv2219 that conceded no registration statement was ever in
effect] all sales and offers for sale of GPMT’s securities by Ari Rabinowitz and LH Financial Services,
before and after June 2003 on behalf of the Plaintiffs, were made in criminal violation of Sections 77x
and 78ff.

19
  It is not an 18 USC 401(3) criminal contempt “offense” for Ulysses T. Ware, Esq., GPMT’s securities
counsel, to not draft, sign, and issue bogus and fraudulent Rule 144(k) legal opinions to the 02cv2219
plaintiffs, judicially admitted unregistered broker-dealers (Tr. 204-06) and Section 2(a)(11) statutory
underwriters (para. 10.1(iv) of GX-5) of IVG’s restricted securities, GX 1-4, to enable an illegal public
offering of IVG’s securities in criminal violation of Sections 5, 77x, and 78ff. CF., para. 86 and 87 in SEC v.
Honig, et al., 18cv08175 (SDNY) (Ramos, J.) (Alpha Capital, AG (Anstalt) charged by the SEC for market
manipulation for obtaining a bogus and fraudulent Rule 144 legal opinion and conducting an illegal public
offering of restricted securities in criminal violation of Sections 5, 77x, and 78ff by an unregistered
broker-dealer and Section 2(a)(11) statutory underwriter). See Exhibit #49-5, infra.


Page 10 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 11 of 21



and sentence are per se null and void ab initio given, (i) Paragraph 10.1(iv) of GX-5 (Exhibit #49-
1), and; (ii) FINRA’s April 21, 2021, email, Dkt. 295 (Exhibit #49-2, infra), which confirmed the
unregistered broker-dealer status of Alpha Capital, AG.

       As a matter of law, the 1224 Indictment’s counts per se failed to charge a criminal
contempt offense: Section 2(a)(11) statutory underwriters and unregistered broker-dealers are
ipso facto per se ineligible for any exemption to Section 5 strict-liability registration
requirements, SEC Release 33-7190 n. 17 (1995); Berckeley, 455 F.3d at 220 (same).

        The USAO on November 17, 2004, ipso facto, per se, lacked all probable cause to seek and
procure the 1224 Indictment; and, thus, Robert W. Sweet, Thomas W. Thrash, Jr., Linda T.
Walker, Robert A. Katzmann, Peter W. Hall, Barbara S. Jones, David N. Kelley, Alexander H.
Southwell, Steve R. Peikin, Nicholas S. Goldin, Maria E. Douvas, Sarah E. Paul, Katherine Polk-
Failla, Michael J. Garcia, Joon Kim, Preet Bharara, Audrey Strauss, Melissa Childs, John M.
McEnany, et al., are personally and individually monetarily liable, jointly and severally, to
Ulysses T. Ware in the sum certain, racially-motivated, Jim Crow, retaliatory hate crime,
kidnapping damage award in the amount of $2.25 billion dollars (USD).

      Liability for damages is per se fixed and determined given Paragraph 10.1(iv) of GX-5, only
the amount of damages is to be fixed in a damages proceeding.



(iii)  The Government as a matter of law cannot establish Article III standing and subject
matter jurisdiction.

         Hence, for the Government at this stage of the proceedings to establish Article III and 18
USC 3231 subject matter jurisdiction places the Government in the illegally impossible position
to argue against the allegations in the 1224 Indictment, to argue against the testimony of its own
trial witnesses, and lastly, to argue against SEC Release 33-7190 n. 17 (1995); and well as argue
against FINRA’s April 21, 2021, email, Dkt. 295 (Exhibit #49-2 attached hereto). A legal
impossibility precluded by judicial and equitable estoppel. Accordingly, the 1224 Indictment as a
matter of law must immediately be dismissed with prejudice, and the conviction and sentence
immediately vacated imposed illegally against Ulysses T. Ware.

       Judge Ramos, given the present circumstances where Mr. Ware has submitted a
Declaration of Irreparable Harm, Injury, and Injury caused by the continued illegal enforcement


Page 11 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
            Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 12 of 21



of the conviction and sentence imposed pursuant to the null and void 1224 Indictment the court
is required to immediately take all necessary and required actions to protect the legal rights of
Mr. Ware and demand that the Government either concede jurisdiction and standing are, and
was, initially lacking, or else, the court is required to immediately act sua sponte and convene an
inquest regarding the issues, facts, and claims raised herein. Otherwise, the court places itself in
the untenable disqualifying judicial position of appearing to be partial to the interests of the
Government and biased and prejudice to the legal rights and interests of Ulysses T. Ware.20

        Previously intentionally suppressed and concealed newly discovered material Brady
exculpatory and exonerating evidence obtained from FINRA21 confirmed that Alpha Capital, AG
on or about “February 2001” (quoting para. 1-14 of the 1224 Indictment) was not lawfully
registered as a broker-dealer as required by federal law when it entered into the Illegal Contracts
(GX 1-4 and GX-5). Therefore, Alpha Capital, AG, and the 02cv2219 (SDNY) plaintiffs lacked all
Article III standing to enforce the Illegal Contracts pursuant to 15 USC 78cc(b).22 And all orders

20
     CF., n. 9, supra, Justice Scalia’s instruction to the federal courts in Steel Co., 523 U.S. at 93-95.

21
   See Exhibit #49-2, Dkt. 295, for FINRA’s April 21, 2021, email that confirmed that on February 01, 2001,
Alpha Capital, AG was not lawfully registered with the SEC or FINRA as a broker-dealer as required by
federal law, 15 USC 78o(a)(1). Accordingly, Alpha Capital, AG lacked all Article III and 28 USC 1332(a)
diversity standing to have filed the 02cv2219 (SDNY) lawsuit. Ergo, the 02cv2219 district court (Sand, J.)
(deceased) lacked Article III and Diversity subject matter jurisdiction to have entered GX-7 (judgment)
(Count I), GX-11 order (Count II) and GX-24 (Count III). Therefore, as a matter law the judgment and orders
were not “lawful” judgments or orders, and hence not within the statutory requirement of 18 USC 401(3)
which applies only to “lawful” orders or judgment. Therefore, the 1224 Indictment failed to charge a
criminal contempt “offense” and consequently the 04cr1224 district court (Sweet, J.) lacked all 18 USC
3231 subject matter jurisdiction to have entered any judgment of conviction or sentence against Ulysses
T. Ware. Thus, Mr. Ware as a matter of law and fact is actually and factually innocent of Count I, Count II,
and Count III in the null and void ab initio 1224 Indictment. The district court (Ramos, J.) currently lacks
all Article III and 18 USC 3231 subject matter jurisdiction over the pending matters before the court that
concern 04cr1224 other than to immediately order the office of the clerk to return all cash bail posted by
Ulysses T. Ware and the estate of third-party surety Mary S. Ware. See Dkt. 250 (per se statutorily barred,
frivolous, bad faith, filed for an improper purpose, and vexatious claims submitted by the Government).

22
  Federal courts [02cv2219 SDNY and 04cr1224 SDNY] are not authorized or permitted to enforce illegal
contracts (GX 1-4 and GX-5) or agreements made in or performed in criminal or civil violation of federal
law, 15 USC 78o(a)(1) and SEC Release 33-7190 n. 17 (1995); cf., 15 USC 78cc(b)(“Every contract [GX 1-4
and GX-5] made in violation of any provision of this chapter or of any rule or regulation thereunder, and
every contract (including any contract for listing a security on an exchange) heretofore or hereafter made,
the performance of which involves the violation of, or the continuance of any relationship or practice in

Page 12 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 13 of 21



(GX 7 and GX 11) and judgment (GX 7), Counts I, II, and III of the 1224 Indictment, respectively,
were as a matter of law and fact not “lawful” within the scope of 18 USC 401(3) criminal
contempt.23 Therefore, ipso facto, the 1224 Indictment failed to charge a criminal contempt
“offense,” and, consequently, lacking an “offense” the 04cr1224 district court (Sweet, J.) lacked
all 18 USC 3231 subject matter jurisdiction over the proceedings. The 1224 Indictment is null and
void ab initio and the conviction and sentence entered in 04cr1224 are null and void ab initio,
and moot. Steel Co., 523 U.S. at 93-95.


C.      Requested Urgent Relief Regarding Resolution of the Jurisdictional Questions.

1.      The Government has the Burden of Proof Regarding the Jurisdictional Issues.

        Judge Ramos given it is the indisputable constitutional and legal duty and obligation of
every federal court since 1789 to “first” as a “threshold issue” confirm its subject matter
jurisdiction over the proceedings before adjudicating the merits of the litigants’ claims, the court
lacks any legal reason or justification for any delay in conducting the jurisdictional inquiry, where
the United States, the plaintiff in the proceedings sub judice, has the burden of proof to establish
Article III and 28 USC 547 standing and subject matter jurisdiction over 04cr1224 and 05cv2219,
and the “lawfulness” of the 02cv2219 (SDNY) proceedings, to immediately come forth and
present evidence that:

         1.     the 02cv2219 (SDNY) orders (GX 11 and GX 24) and judgment (GX 7) were “lawful”,
i.e., the Government must necessarily present the same evidence it presented at trial in 04cr1224
regarding the lawfulness of the 2219 orders and judgments, i.e., the government did not present
any evidence of “lawful” which caused their co-counsel District Judge Robert W. Sweet, Tr. 882 L
2-11, to unlawfully and unconstitutionally charges the jury in such a manner that Judge Sweet
directed a verdict of guilty against Mr. Ware on the Government’s trial burden of proof, “lawful;”


violation of, any provision of this chapter or any rule or regulation thereunder, shall be void (1) as regards
the rights of any person who, in violation of any such provision, rule, or regulation, shall have made or
engaged in the performance of any such contract[.]”). (emphasis added).

23
  18 USC 401(3): A court of the United States shall have power to punish by fine or imprisonment, or
both, at its discretion, such contempt of its authority, and none other, as—
(3) Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.



Page 13 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
            Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 14 of 21




        2.     that the SEC’s Las Vegas 03-0831 (D. NV) July 14, 2003, risible purported complaint
was actually signed by an SEC lawyer then admitted to the District Court (D. NV) on July 14,
2003, in contradiction to the 2012 judicial admission of former SEC lawyer William Smith-Grieg,
Esq., who admitted and confessed in 2012 “ … the SEC had no information regarding the identity
of the person who actually signed the 03-0831 complaint, and necessarily had no proof whether
or not the person who actually signed the 03-0831 complaint was an SEC lawyer admitted to
the District Court (D. NV) on July 14, 2003 ….”) (paraphrased) (emphasis added);

         3.     the December 20, 2007, Dkt. 90, (Sand, J.), superseding Rule 41(a)(2) final order-
            24
judgment did not annul, void, vitiate, and set aside all judgments (GX-7) and orders (GX-11 and
GX-24) the basis for Counts I, II, and III in the 1224 Indictment, respectively, in contradiction to
circuit precedent, A.B. Dick Co. v. Marr, 197 F.2d 498, 501-02 (2d Cir. 1959) (plaintiff’s dismissal
of its lawsuit annulled, vitiated, and voided all prior orders, judgments, and proceedings therein
as if the lawsuit had never been filed; terminated the court’s subject matter jurisdiction, and
rendered the proceedings moot), and;

       4.       the USAG has authorized the USAO (SDNY) to appear and initiate claims actually
or necessarily resolved against the United States in 05cr1115 in contradiction to the USAG’s
November 7, 2008, the USAG’s Article II Appellate Political Decision to dismiss with prejudice
the United States 07-5670, Gov.-I cross-appeal25, and the Gov.-I Superseding Final Judgment
entered on August 18, 2009, in Gov.-I, which conferred prevailing party status, triggered the
absolute finality of the Double Jeopardy Clause, collateral estoppel, and res judicata, on Ulysses
T. Ware with respect to all issues, facts, and claims actually or necessarily resolved by R-1, R-2,
and R-3 (i.e., Dkt. 99, S. Tr. 31 L 18-25; S. Tr. 35-36; and S. Tr. 73-76, respectively.26


24
     See Exhibit #49-3, infra.

25
     See Exhibit #49-4, infra.

26
  See Federated Dept. Stores, Inc. v. Moite, 452 U.S. 394, 398-401 (1981) (all matters resolved actually
or necessarily by final judgment are binding, absolutely, on all courts, the parties, and their privies in all
subsequent proceedings between the parties by res judicata; and all issues and facts actually or
necessarily resolved by final judgment are “forever settled” between the parties). (emphasis added). CF.,
August 18, 2009, Gov.-I superseding final judgment entered against the United States and its privies in its
dismissed with prejudice Rule 28.1 cross-appeal in United States v. Ware, 07-5670 (XAP) (2d Cir.). See
Exhibit #49-4, infra. The 05cr1115 district court (and all federal and state courts and agencies) currently
lacks all Article III subject matter jurisdiction over all issues, facts, and claims actually or necessarily

Page 14 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 15 of 21




        Mr. Ware is respectfully requesting that the court in fulfillment of its inflexible
constitutional duty and obligation concerning its subject matter jurisdiction over the 04cr1224,
05cr1115, and the annulled orders and judgments in 02cv2219 (SDNY) that it construes this letter
brief as an application for a show cause order and immediately notifies the parties, on or before
July 28, 2021, 12:00 noon, time of the essence, of its intentions and course of actions regarding
the pending and extant jurisdictional issues given that Mr. Ware has, is and will continue to suffer
irreparable harm, injury, and damages unless the court takes immediate actions regarding the
jurisdiction issues.


Respectfully submitted by:

/s/ Ulysses T. Ware
_________________________________
Ulysses T. Ware
July 26, 2021




resolved in favor of Ulysses T. Ware, (the “Prevailing Party”), by the Gov.-I superseding final judgment
pursuant to the absolute finality of res judicata and the Double Jeopardy Clause.

Page 15 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 16 of 21



                               Exhibit #49-1
                Para. 12-13 of 02cv2219 (SDNY) complaint




Page 16 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 17 of 21



                                Exhibit #49-2.1
                         FINRA’s April 21, 2021, email.




Page 17 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 18 of 21



                                    Exhibit #49-2.2




Page 18 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 19 of 21



                                     Exhibit #49-3




Page 19 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 20 of 21



                                     Exhibit #49-4




Page 20 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
         Case 1:05-cr-01115-ER Document 303 Filed 07/26/21 Page 21 of 21



                               Exhibit #49-5
                Para. 86 in 18cv08175 (SDNY) (Ramos, J.).
 Alpha Capital, AG (Anstalt) intended an illegal public offering of Company A’s
   restricted securities in criminal violation of Sections 5, 77x, and 78ff; and,
therefore was a per se, ipso facto, Section 2(a)(11) statutory underwriter per se
                        ineligible for Rule 144 exemption.




Page 21 of 21
July 26, 2021
(#49) Ulysses T. Ware’s 07.26.21 Letter to The Hon. District Judge Edgardo Ramos re Article III
and 18 USC 3231 Subject Matter Jurisdiction over the 04cr1224 and 05cr1115 (SDNY)
Proceedings Per Se as a Matter of Law and the Proceedings are Currently Moot and Required
to be Dismissed with Prejudice.
